 BAIRD MFG. CO. 591Admiral Manufacturing & Sales, Inc. d/b/a Baird Manufacturing Company and International Brotherhood of Electrical Workers, Local 295, AFLŒCIO.  Case 26ŒCAŒ20155 November 22, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The General Counsel seeks summary judgment in this case because the Respondent has failed to file an answer to the consolidated complaint and compliance specifica-tion.  Upon a charge filed by the International Brother-hood of Electrical Workers, Local 295, AFLŒCIO, the Union, on March 16, 2001, as amended on October 3, 2001, the Regional Director issued a consolidated com-plaint and compliance specification on July 26, 2002, against Admiral Manufacturing & Sales, Inc. d/b/a Baird Manufacturing Company, the Respondent.  The consoli-dated complaint and compliance specification alleges that the Respondent has violated Section 8(a)(1) and (5) of the Act.  The Respondent failed to file an answer.1On January 9, 2002, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On January 11, 2002, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  Similarly, Section 102.56 of the Board™s Rules provides that the allegations in a compliance specifica-tion will be taken as true if an answer is not filed within 21 days from service of the compliance specification.  In addition, the consolidated complaint and compliance specification affirmatively note that unless an answer                                                                                                                      1 The charge was served on the Respondent at the address given on the charge, but the Regional Office was informed that the name of legal counsel and address for the Respondent were incorrect.  Upon learning that the Respondent had filed for bankruptcy, the Region contacted its attorney in bankruptcy, James Surprise, who agreed to accept service of the original charge.  A copy of the charge was sent to Surprise by regu-lar mail on May 7, 2001.  A copy of the Order consolidating complaint and compliance specification was sent to Surprise by certified mail on July 26, 2001.  Thereafter, having obtained a forwarding address from the Bankruptcy clerk, the Region sent copies of the amended consoli-dated complaint and compliance specification by certified mail to the Respondent™s corporate officer, James Baird.  The certified receipt shows that James Baird signed for delivery on November 15, 2001.    was filed within 14 days of service, all the allegations in the complaint will be considered admitted. Further, the undisputed allegations in the Motion for Summary Judgment disclose that the Region, by facsim-ile letters dated October 25, 2001, and November 7, 2001, notified the Respondent™s trustee in bankruptcy, Warren Dupwe, and its attorney in bankruptcy, James Surprise, respectively, that the time limits for filing an answer had expired and inquiring as to whether the Re-spondent intended to file an answer.2  No response to these letters was received. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, an Arkansas corporation with an office and place of business in Clar-endon, Arkansas, has been engaged in the manufacture of industrial metal racks.  During the 12-month period end-ing December 1, 2000, the Respondent, in conducting its business operations, sold and shipped from its Claren-don, Arkansas facility goods valued in excess of $50,000 directly to points located outside the State of Arkansas.  We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES The following employees of the Respondent constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:  All production and maintenance employees at the Em-ployer™s Clarendon, Arkansas plant, excluding all of-fice clerical employees, guards, and supervisors as de-fined by the Act. Since about January 5, 1967, the Union has been the designated exclusive collective-bargaining representative of the unit and since then has been recognized as the rep-resentative by the Respondent.  This recognition has  2 The Respondent is in Chapter 7 bankruptcy and has ceased operat-ing.  However, it is well established that the institution of bankruptcy proceedings does not deprive the Board of jurisdiction or authority to entertain and process an unfair labor practice case to its final disposi-tion.  Phoenix Co., 274 NLRB 995 (1985).  Board proceedings fall within the exception to the automatic stay provisions for proceedings by a governmental unit to enforce its police or regulatory powers.  See id., and cases cited therein.  Accord: NLRB v. Continental Hagen, 932 F.2d 828, 834Œ835 (9th Cir. 1991). 338 NLRB No. 71  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 592been embodied in successi
ve collective-bargaining agreements, the most recent be
ing effective from June 1, 
2000, through May 31, 2003. 
At all material times, based on Section 9(a) of the Act, 
the Union has been the excl
usive collective-bargaining representative of the unit described above. 
On about December 1, 2000, the Respondent closed its 
business operations and terminated the employment of 
all bargaining unit employees. 
Between October and November 2000, the Respondent 
failed to remit union dues collected pursuant to the terms 
of the collective-bargaining agreement. 
As of December 1, 2000, the Respondent was delin-
quent in paying its employees vacation pay benefits ac-
crued pursuant to the collective-bargaining agreement. 
The subjects set forth above relate to wages, hours, and 
other terms and conditions of employment and are man-

datory subjects for the purposes of collective bargaining. 
The Respondent engaged in 
the conduct above without 
prior notice to the Union and without affording the Un-

ion an opportunity to bargain with the Respondent with 
respect to this conduct and the effects of this conduct. 
CONCLUSIONS OF LAW 1.  By failing to notify the Union of its decision to 
close its Clarendon facility, a
nd by failing to give the Union an opportunity to bargain over the effects of that 
decision, the Respondent has engaged in unfair labor 
practices affecting commerce 
within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
2.  By failing, between October and November 2000, 
to remit to the Union the union dues collected pursuant to 
the terms of the collective-
bargaining agreement, the 
Respondent has engaged in unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(5) and 
(1) and Section 2(6) and (7) of the Act. 
3.  By failing to pay its employees the vacation pay 
benefits accrued pursuant to
 the collective-bargaining agreement as of December 1, 2000, the Respondent has 

engaged in unfair labor practices affecting commerce 
within the meaning of Section 8(a)(5) and (1) and Sec-
tion 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in cer-
tain unfair labor practices, we shall order it to cease and 

desist and to take certain affirmative action designed to 
effectuate the policies of the Act.   
To remedy the Respondent™s unlawful failure and re-
fusal to notify and bargain with the Union about the ef-

fects of the Respondent™s decision to close its Clarendon 
facility, we shall order the Respondent to bargain with 
the Union, on request, about the effects of that decision.  
Because of the Respondent™s unlawful conduct, however, 
the terminated unit employees have been denied an op-
portunity to bargain through their  representative at a 
time when the Respondent might
 still have been in need of their services and a measure of balanced bargaining 
power existed.  Meaningful bargaining cannot be assured 
until some measure of bargaining power is restored to the 
Union.  A bargaining order alone, therefore, is not an 
adequate remedy for the unfair labor practices commit-
ted. 
Accordingly, we deem it nece
ssary, in order to ensure 
that meaningful bargaining occurs and to effectuate the 

policies of the Act, to accompany our Order with a lim-
ited backpay requirement designed both to offset some of 

the losses suffered by the employees as a result of the 
violations and to recreate in some practicable manner a 
situation in which the parties™ bargaining position is not 
entirely devoid of economic consequences for the Re-
spondent.  We shall do so by ordering the Respondent to 
pay backpay to the terminat
ed unit employees in a man-
ner similar to that required in 
Transmarine Navigation 
Corp.
, 170 NLRB 389 (1968), as clarified in 
Melody Toyota, 325 NLRB 846 (1998).  In applying 
Transma-rine in this instance, though, in light of the Respondent™s 
Chapter 7 bankruptcy and cessation of operations, we 

shall simply award the unit employees the minimum 2 
weeks of backpay required by 
Transmarine
, in the 
amounts set forth in the consolidated complaint and 
compliance specification, as requested by the General 
Counsel. 
Pursuant to 
Transmarine
, the Respondent normally 
would be required to pay its terminated unit employees 

backpay at the rate of their normal wages when last in the 
Respondent™s employ from 5 days after the date of this 
Decision and Order until occurrence of the earliest of the 
following conditions: (1) the Respondent bargains to 
agreement with the Union on those subjects pertaining to 
the effects of the closing of the Clarendon facility on unit employees; (2) a bona fide impasse in bargaining; (3) the 
failure of the Union to request bargaining within 5 busi-
ness days after receipt of this Decision and Order, or to 
commence negotiations within 5 days of the Respon-
dent™s notice of its desire to bargain with the Union; or (4) 
the Union™s subsequent failure to bargain in good faith. 
Transmarine
 provides that the sum paid to any em-
ployee may not exceed the 
amount the employee would 
have earned as wages from the date on which the Re-

spondent terminated its operations, to the time the em-
ployee secured equivalent employment elsewhere, or the 
date on which the Respondent 
shall have offered to bar-
gain in good faith, whichever occurs sooner.  But, 
Trans-marine further provides that the sum paid to any em-
 BAIRD MFG. CO. 593ployee shall not be less than the employee would have 
earned for a 2-week period at the rate of his normal wages 
when last in the Respondent™s employ.  Backpay for these 
purposes is typically based on earnings which the termi-
nated unit employees would 
normally have received dur-
ing the applicable period, less any interim earnings, and is 

computed in accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as prescribed in 
New Horizons for the Retarded, 283 NLRB 1173 (1987). 
As stated, in view of the Respondent™s bankruptcy and 
its cessation of operations, the General Counsel seeks 
only the minimum 2 weeks of backpay due the termi-
nated unit employees under 
Transmarine
.3  The consoli-
dated complaint and compliance specification sets forth 
the number of employees in the bargaining unit, the av-
erage pay rate per hour for the unit employees, the 
amount due each employee based on 40 hours of work 
per week, and the total amount of backpay due to the unit 
employees.  We shall grant the General Counsel™s re-
quest and order the Respondent to pay each unit em-
                                                          
                                                           
3 Member Liebman observes that 
Transmarine was recently reaf-
firmed by the Board as long-standi
ng precedent that has been approved by the courts. See IHS at West Broward
, 338 NLRB 239 fn. 2 (2002) 
(rejecting the doubts expressed by Member Bartlett that the Board has 
the authority to impose the 
Transmarine remedy).  Here, Member Bart-
lett argues in particular that the 2-week minimum backpay awardŠthe 
only element of the 
Transmarine remedy grantedŠis improperly puni-
tive, under the circumstances.  Member Liebman disagrees. 
There can be no doubt about the Board™s authority.  
Transmarine it-self clearly states that ﬁin no even
tﬂ shall employees be awarded less 
than 2 weeks of  backpay.  170 NLRB at 390.  Since the Board has the 
authority to issue a complete 
Transmarine backpay remedy, it necessar-
ily has the authority to grant a more limited one.  Further, in analogous 
circumstances, the Board has limited a respondent™s backpay obligation 
under 
Transmarine to the 2-week minimum.  See 
St. Mary™s Foundry 
Co., 303 NLRB 1032 fn. 3 (1991). 
While Member Bartlett does not deny 
that the employees in this case 
suffered economic harm because of Respondent™s violation of the Act, 
his position would deny them any meaningful remedy. That result is 
unacceptable. The award of backpay 
could arguably be called punitive, 
meanwhile, only if it served no compen
satory purpose.  But that is not 
the case.  As the Board explained in 
Transmarine, the remedy crafted 
there was ﬁdesigned 
both to make whole the employees for losses suf-
fered as a result of the violation 
and to recreate in some practicable 
manner a situation in which the parties™ bargaining position is not en-

tirely devoid of economic conseque
nces for the Respondent.ﬂ  170 
NLRB at 390 (emphasis added).  That the circumstances may frustrate 
the Board™s ability to recreate, ﬁin 
some practicable manner,ﬂ the situa-
tion that would have obtained had the Respondent engaged in effects bargaining when it was required to do, does not mean that employees 
suffered no losses.  Indeed, the modest, minimum backpay award more 
likely than not undercompensates employees, who were deprived of the 
opportunity to negotiate compensation 
for, or mitigation of, the losses 
caused by the closure of the fac
ility.  The Respondent, moreover, pre-

sumably enjoyed some economic benefit attributable to its unlawful 
failure to bargain, assuming its 
decision not to bargain was economi-
cally rational.  Finally, a Board re
medy is not punitive simply because 
it places the burden of uncertainty on the wrongdoer.   E.g., 
Virginia Electric & Power Co. v. NLRB
, 319 U.S. 533, 544 (1943).
  ployee the amount of backpay shown in the consolidated 
complaint and compliance specification, with interest as 
prescribed in New Horizons for the Retarded, supra.4    Further, in view of the 
fact that the Clarendon facility is currently closed, we shall order the Respondent to mail 
a copy of the attached notice 
to the Union and to the last 
known addresses of the unit employees in order to in-
form them of the outcome of this proceeding. 
Having also found that the Respondent unlawfully 
failed, between October and November 2000, to remit to 
the Union the union dues that were deducted from the 
pay of unit employees pursuant to valid dues-checkoff 
authorizations, we shall order the Respondent to remit 
the withheld dues to the Union as required by the agree-
ment, and set forth in the consolidated complaint and 

compliance specification, with 
interest as prescribed in New Horizons for the Retarded, supra.5Further, having found that the Respondent unlawfully 
failed to pay its employees the vacation pay benefits ac-
crued pursuant to the  agreement as of December 1, 
2000, we shall order the Respondent to pay the employ-
ees the accrued vacation pay benefits.  Appendix A to the 
consolidated complaint and 
compliance specification sets 
forth the amount due each em
ployee for accrued vacation pay benefits.  We shall order the Respondent to pay the 

unit employees the amounts shown opposite their respec-
tive names in Appendix A (attached hereto), with interest 
as prescribed in New Horizons for the Retarded, supra.6  ORDER The National Labor Relations Board orders that the 
Respondent, Admiral Manufacturing & Sales, Inc. d/b/a 
Baird Manufacturing Company, Clarendon, Arkansas, its 
officers, agents, successors, and assigns, shall 1.  Cease and desist from 
(a) Failing to give International Brotherhood of Elec-
trical Workers, Local 295, AFLŒCIO prior notice of its 
decision to close its Clarendon facility and an opportu-
nity to bargain over the effects of that decision on the 
unit employees.  The unit consists of the following em-
ployees: 
 All production and maintenance employees at the Em-

ployer™s Clarendon, Arkansas plant, excluding all of-
 4 The consolidated complaint a
nd compliance specification states 
that for each unit employee, the tota
l backpay for two 40-hour weeks is 
$696, and that the amount of total 
backpay for the entire unit of 48 
employees is $33,408. 
5 The consolidated complaint a
nd compliance specification states 
that the total amount owed to the Union for unremited union dues is 
$84. 
6 The consolidated complaint a
nd compliance specification states 
that the total amount owed to unit employees for accrued vacation pay 

benefits is $55,065.73.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 594fice clerical employees, guard
s, and supervisors as de-
fined by the Act. 
 (b) Failing to remit to the Union the union dues col-
lected between October and November 2000, pursuant to 
the terms of the collective-
bargaining agreement.   
(c) Failing to pay its employees the vacation pay bene-
fits accrued pursuant to the collective-bargaining agree-ment as of December 1, 2000. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with the Union over the effects 
on unit employees of its decision to close the Clarendon 
facility, and reduce to writing and sign any agreement 
reached as a result of such bargaining.  (b) Pay unit employees limited backpay for the period 
set forth in this Decision and Order, as specified below. 
(c) Remit to the Union the union dues collected pursu-
ant to the terms of the co
llective-bargaining agreement 
that the Respondent failed to remit between November 

and December 2000, as specified below.   
(d) Pay unit employees the vacation pay benefits ac-
crued pursuant to the collective-bargaining agreement as 
of December 1, 2000, as specified below.   
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records if
 stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(f) Within 14 days after service by the Region, dupli-
cate and mail, at its own expense, and after being signed 

by the Respondent™s authorized representative, signed 
and dated copies of the attached notice marked ﬁAppen-
dix Bﬂ
7 to the Union and to all current and former unit 
employees. 
(g) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
                                                          
 7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice r
eading ﬁMailed by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁMailed Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 IT IS FURTHER ORDERED that the Respondent, Admiral 
Manufacturing & Sales, Inc. d/b/a Baird Manufacturing 
Company, its officers, agents, successors, and assigns, 
shall make whole the Union and the unit employees by 
paying them the amounts set forth in the consolidated 
complaint and compliance specification, with interest as 
prescribed in New Horizons for the Retarded
, supra, mi-
nus tax withholdings as required by Federal and State 
laws.  In summary, the amounts owed by the Respondent 
are as follows:  TOTAL BACKPAY   $33,408.00 
TOTAL VACATION PAY BENEFITS    55,065.73 
TOTAL UNION DUES            84.00 
GRAND TOTAL    $88,557.73 
 MEMBER BARTLETT, dissenting in part. 
I concur in granting summary judgment for the unfair 
labor practice allegations of the complaint.  I do not 
agree, however, with the majo
rity™s grant of a fixed two-
week backpay remedy as part of a modified 
Transmarine
 remedy [
Transmarine Navigation Corp.
, 170 NLRB 389 
(1968).]  For the reasons set forth in my concurring opin-
ion in IH
S at West Broward
, 338 NLRB 239 (2002), I 
doubt that the Board™s general use of a 
Transmarine
 remedy represents a permissible exercise of the Board™s 
remedial authority under Section 10(a) of the Act.  As 
applied in this case, the provision of a fixed 2-week 
backpay remedy is clearly punitive. 
First, there is no attempt to justify this backpay remedy 
on the basis of financial losses actually suffered by em-

ployees as the result of the Respondent™s unlawful failure 
to bargain about the effects of closing its facility.  The remedial amount is entirely speculative.  Second, the 

fixed backpay remedy provides no economic inducement 
whatsoever for the Respondent to bargain.  It therefore 
fails to serve the primary pur
pose ascribed to the remedy 
in 
Transmarine.
  Even assuming, arguendo, that the Re-
spondent, or its trustee in Chapter 7 bankruptcy proceed-
ings, is in any position to bargain, its willingness to do so 
cannot reasonably be said to turn on the imposition of an 
independent and immutable backpay obligation.  At least 
in the circumstances of a regular 
Transmarine 
remedy, 
the Respondent can toll the accr
ual of additional backpay liability by bargaining.  (However, as I stated in my opin-
ion in 
HIS at West Broward
, the potential coercive effect of the backpay remedy on the Respondent during such 
bargaining raises other concerns.)  Here, the Respondent 
cannot alter its backpay liability at all by choosing to 
bargain. 
In sum, even though I recognize that the Board adheres 
to the use of a Transmarine
 remedy in other effects-
bargaining situations, I find it inappropriate to do so 
 BAIRD MFG. CO. 595here.  I would delete that remedy and the corresponding 
amount of backpay in the compliance specification from 
our Order. APPENDIX A ACCRUED VACATION PAY  BENEFITS  Last Name First Name Vacation Pay Alexander 
Terry 
      $    297.60 Arnold 
Patrica 
            931.20 Bracy 
Jessie 
            319.60 Brown  
Betty 
            623.20 Carr 
Bobby 
            405.12 Chism 
Joseph             976.80 Chism 
Jacqueline 
            976.80 Ellis Scott          2,095.20 Ester 
Terry 
            344.00 Finney 
Carolyn 
         1,597.51 Gutt 
Folker 
         1,835.20 Hamilton 
Nancy 
            618.40 Harlin 
Carl 
         1,828.00 Henderson Shirley               40.11 Holmes 
Jeri 
            980.00 Horton 
Karen           1412.02 Jackson Lavern          1,256.80 Jackson Timothy 
            958.80 Littlejohn Cathy             159.39 Littlejohn Curtis             994.80 Littlejohn Chris          1,332.00 Littlejohn Lena             927.60 Littlejohn Phillip          1,541.29 Littlejohn Terry          2,564.00 Littlejohn Randy          1,793.60 Littlejohn Tommy 
            634.40 Martin 
Larry 
            798.94 Nelson 
Debra             916.80 Nothern 
Kenneth 
         1,844.80 Norwood Margie 
            606.40 Norwood Sadie 
            297.20 Owens Betty 
            311.60 Parker Lee H.               65.67 Phyllis Miller             973.20 Samuels 
Barbara 
         4,860.00 Senter 
James 
            650.16 Smith 
Claude 
         1,253.20 Smith 
Gertrude 
         1,246.40 Smith 
Jessie 
         1,825.60 Smith 
Otis 
         1,512.00 Smith 
Thelma 
         1,278.40 Suggett 
Johnny 
         1,721.60 Sullins Johnny          1,676.80 Summage 
Irene          1,270.40 Thorton 
Calvin 
         1,141.20 Turner Joyce 
      1,440.00 Watson 
Henry 
      1,246.40 Wiley 
Lorene          685.52                     Total Vacation Pay  $ 55,065.73 
APPENDIX B NOTICE TO EMPLOYEES MAILED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Chose representatives to bargain with us on your 
behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail to give International Brotherhood of 
Electrical Workers, Local 295, AFLŒCIO prior notice of 
a decision to close our facility and an opportunity to bar-
gain over the effects of that decision on the employees in 
the following unit: 
All production and maintenance employees at our 
Clarendon, Arkansas plant, excluding all office clerical 
employees, guards, and supervisors as defined by the 
Act. WE WILL NOT fail to remit to the Union the union dues 
collected pursuant to the terms of the collective-
bargaining agreement. 
WE WILL NOT fail to pay our employees the vacation 
pay benefits accrued pursuant to the collective-
bargaining agreement. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with International Broth-
erhood of Electrical Workers, Local 295, AFLŒCIO over 

the effects on unit employees of our decision to close the 
Clarendon facility, and reduce to writing and sign any 
agreement reached as a re
sult of such bargaining.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 596WE WILL pay unit employees limited backpay in the 
amount set forth in this Decision and Order, with inter-
est. WE WILL remit to the Union the union dues collected 
pursuant to the terms of th
e collective-bargaining agree-
ment that we failed to remit between November and De-
cember 2000, with interest. 
WE WILL pay unit employees the vacation pay benefits 
accrued pursuant to the coll
ective-bargaining agreement 
as of December 1, 2000, with interest.  
 ADMIRAL MANUFACTURING & SALES, INC. D/B/A BAIRD MANUFACTURING COMPANY   